Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 02/25/2019.   
Claims 1-11 are pending and are presented for examination.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over KOMURO et al (US 20110254646 A1) in view of Horiuchi et al (US 20160155548 A1).   

As for claim 1, KOMURO discloses a permanent magnet comprising 
crystal grains including a main phase [0023, 0033, 0039, 0136, 0170, 0175], 
wherein an average size of the crystal grains is 1.0 .mu.m or less [0029, 0070, 0185, 0199], 
a recoil magnetic permeability is 1.13 or more [0010, 0019, 0047, 0073, 0091], 
a residual magnetization is 0.8 T or more and less than 1.16 T [0040-0041, 0057, 0066-0067, 0081, 0111, 0127, 0154, 0189, 0205, etc.], and 
an intrinsic coercive force is 850 kA/m or more [0052, 0111, 0127, 0145, 0149, 0156, 0158, 0177, 0181, 0184, 0189, 0194, 0198, 0205, 0218].  
KOMURO refers a crystal structure of the magnet [0043, 0089, etc.], but silent to explicitly describe the crystal structure such that a degree of orientation of easy magnetization axes of the crystal grains to an easy magnetization axis of the magnet is 15% or more and 90% or less.  
Horiuchi teaches, in a permanent magnet manufacturing, a degree of orientation of easy magnetization axes of the crystal grains to an easy magnetization axis of the magnet is 15% or more and 90% or less (abstract, par.0007, 0026-0027, 0059, 0084, 0123-0127).  
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of KOMURO 
Further refer “the prior art made of record”. 

As for claim 2, KOMURO discloses the magnet according to claim 1, wherein the main phase is an R-Fe-B-based magnetic phase, where R is at least one element selected from the group consisting of Nd, Pr, Dy, Tb, and Ho [0006, 0015, 0017, 0032-0034, 0039, 0041-0042, 0045, …., etc.]. 
As for claim 3, KOMURO discloses the magnet according to claim 2, wherein the R-Fe-B-based magnetic phase is an Nd.sub.2Fe.sub.14B-type crystal phase [0054, 0057-0058, 0061, …., etc.].
As for claim 5, KOMURO discloses the magnet according to claim 1, wherein the main phase is an R-Co-based magnetic phase, where R is at least one element selected from the group consisting of rare earth elements [0006, 0015, 0017, 0032-0034, 0039, 0041-0042, 0045, 0088, 0122, 0134, 0151, 0156, …., etc.].
As for claim 6, KOMURO discloses the magnet according to claim 5, wherein the R-Co-based magnetic phase is an Sm.sub.2Co.sub.17-type crystal phase [0035, 0155, 0208-0209].
 	As for claim 8, KOMURO discloses a rotary electric machine (Fig. 6) comprising: a stator (15); and a rotor (16), wherein the stator or the rotor has the permanent magnet according to claim 1. 
As for claim 9, KOMURO discloses the rotary electric machine according to claim 8, wherein the rotor is connected to a turbine via a shaft (13).

Horiuchi combined with KOMURO further teaches wherein the rotor is connected to a turbine via a shaft (25, Fig. 3, and see also shaft 13 of KOMURO). 
Horiuchi further teaches a vehicle [0074-0075] comprising the rotary electric machine according to claim 8. 
Horiuchi combined with KOMURO further teaches (Fig. 3) wherein the rotor is connected to a shaft (25), and wherein rotation is transferred to the shaft.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over KOMURO et al (US 20110254646 A1) in view of Horiuchi et al (US 20160155548 A1), and in further view of KOMURO et al (US 20130278104 A1 -  call “KOMURO 2013”).   
As for claims 4 and 7, KOMURO discloses the magnet according to claim 2 or 5, further comprising a grain boundary phase (“grain boundaries of the particles”), wherein KOMURO does not explicitly describes the claimed concentration but implies [0138, 0169, 0189] a concentration of the R element of the grain boundary phase is higher than a concentration of the R element of the main phase.  However, “KOMURO 2013” explicitly describes [0005-0008, etc.] a concentration of the R element of the grain 

Prior Art Made of Record
The prior art made of record and relied upon is considered pertinent to applicant's disclosure. 
KOMURO et al (US 20030160674 A1) is applicable to claim 1 as another prior art for claimed easy magnetization.   
Thus, the claim 1 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over KOMURO et al (US 20110254646 A1) in view of KOMURO et al (US 20030160674 A1).   KOMURO et al (US 20030160674 A1) teaches claimed range of easy magnetization [0017-0021, etc.].   
KOMURO et al (US 20130278104 A1, US 20120205573 A1) is applicable to claims 10-11 as prior art for an electric motor in vehicle. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834